325 F.2d 508
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.BONHAM MANUFACTURING COMPANY, Inc., Respondent.
No. 20486.
United States Court of Appeals Fifth Circuit.
Dec. 3, 1963.

Arnold Ordman, General Counsel, Solomon I. Hirsh, Lee M. Modjeska, Attorneys, National Labor Relations Board.
Marcel Mallet-Prevost, Asst. Gen. Counsel, N.L.R.B., Dominick L. Manoli, Associate Gen. Counsel, N.L.R.B., Gary Green, Atty., N.L.R.B., Washington, D.C., for petitioner.
Emil Corenbleth, Dallas, Tex., Ray Peeler, Jr., Bonham, Tex., for respondent.
Before BROWN, WISDOM, and BELL, Circuit Judges.
PER CURIAM.


1
There is adequate support in the record when considered as a whole to support the findings of fact by, and the conclusion therefrom of the Trial Examiner, thereafter adopted by the Board, that Respondent engaged in unfair labor practices within the meaning of 8(a)(1) of the National Labor Relations Act, 29 U.S.C.A. 158(a)(1) by interfering with, restraining and coercing employees in the exercise of rights guaranteed them by 7 of the Act, Title 29 U.S.C.A. 157.


2
This being the case, the petition of the Board to enforce its order will be granted, and the order will be enforced.